NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JESSE GREENBERG,                                 No.   15-15764

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-00058-RCJ-VPC

   v.
                                                  MEMORANDUM*
 LISA WALSH, Asst. Warden; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Nevada state prisoner Jesse Greenberg appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations in connection with prison disciplinary proceedings and his confinement

in disciplinary segregation. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment on Greenberg’s due

process claim regarding his time in disciplinary segregation because Greenberg

failed to raise a genuine dispute of material fact as to whether his segregation

implicated a protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 483-84

(1995) (a constitutionally protected liberty interest arises only when a restraint

imposes an “atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life”).

      The district court property granted summary judgment on Greenberg’s due

process claim concerning his disciplinary proceedings because, even assuming a

protected liberty interest, Greenberg failed to raise a genuine dispute of material

fact as to whether defendants violated his due process rights. See Superintendent v.

Hill, 472 U.S. 445, 455 (1985) (requirements of due process are satisfied if “some

evidence” supports disciplinary decision); Wolff v. McDonnell, 418 U.S. 539, 563-

67 (1974) (setting forth due process requirements for prison disciplinary

proceedings); Koenig v. Vannelli, 971 F.2d 422, 423 (9th Cir. 1992) (prison

officials may limit an inmate’s efforts to defend himself if they have a legitimate

penological reason).




                                           2                                    15-15764
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                       15-15764